Opinion of the court delivered by
Judge Catron.
Contracts of this kind are not considered, in strictness, contracts for the payment of money; since 1823 they have been deemed and treated as agreements to pay specific articles. Gamble vs. Hatton and wife, (Peck’s Rep. 130,) which case was eventually decided for the defendant. On similar contracts, where debt has been brought and the declaration demurred to, the actions have been defeated; but where the declaration has been pleaded to, (as in Garner and Hinkle vs. Johnston, determined this court,) issue taken, and a verdict for the plaintiff, it is too late to take the exception.
A justice of the peace has no jurisdiction in cases of contracts for specific articles, when the sum is over fifty dollars, act of 1809, ch. 54. Arnold vs. Embree, (Peck’s Rep. 134.)
In the case of M’Connel vs. Culp at Reynoldsburgh, (May term 1828,) this court decided, that a justicehad not jurisdiction of a note like the present, payable in current bank notes, for an amount over fifty dollars. In that case the judgment of the court below was reversed, and the justice ordered to dismis the suit for want of jurisdiction. That case settles this. Judgment reversed.